Exhibit 10.2

WELLCARE HEALTH PLANS, INC.

2004 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
TODD S. FARHA

1. Grant of Option. WellCare Health Plans, Inc. (the “Company”) hereby grants,
as of June 6, 2005, to Todd S. Farha (the “Optionee”) an option (the “Option”)
to purchase up to 220,000 shares of the Company’s Common Stock, $0.01 par value
per share (the “Shares”), at an exercise price per share equal to $34.95 (the
“Option Price”). The Option shall be subject to the terms and conditions set
forth herein. The Option was issued pursuant to the Company’s 2004 Equity
Incentive Plan (the “Plan”), which is incorporated herein for all purposes. The
Option is a Non-Qualified Stock Option, and not an Incentive Stock Option. The
Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 and 7 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (each, a “Vesting Date”) upon which the
Optionee shall be entitled to exercise the Option with respect to the percentage
of Shares granted as indicated beside the date, provided that the Optionee’s
employment or service with the Company and its Subsidiaries during the period
beginning on June 6, 2005 (the “Vesting Commencement Date”) continues through
and on the applicable Vesting Date:

      Percentage of Shares   Vesting Date
50%
  Second Anniversary of Vesting Commencement Date
 
   
25%
  Third Anniversary of Vesting Commencement Date
 
   
25%
  Fourth Anniversary of Vesting Commencement Date

Notwithstanding anything contained herein to the contrary, once the Option has
vested and become exercisable with respect to 100% of the Shares, then the
Option shall be fully vested and the provisions of the preceding sentence shall
cease to apply.

Except as otherwise specifically provided herein, (a) there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date, and (b) upon the
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, any unvested portion of the Option shall terminate and be null and
void.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (which
number must be a whole number), and such other representations and agreements as
to the holder’s investment intent with respect to such Shares as may be required
by the Company pursuant to the provisions of the Plan. Such written notice shall
be signed by the Optionee and shall be delivered in person or by certified mail
to the Secretary of the Company. The written notice shall be accompanied by
payment of the Option Price. This Option shall be deemed to be exercised after
both (a) receipt by the Company of such written notice accompanied by the Option
Price and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements. No Shares will be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.

5. Method of Payment. Payment of the Option Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) in
cash (including check, bank draft, money order or wire transfer of immediately
available funds), (b) by delivery of outstanding shares of Common Stock with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
payable with respect to the Options’ exercise, (c) by simultaneous sale through
a broker reasonably acceptable to the Committee of Shares acquired on exercise,
as permitted under Regulation T of the Federal Reserve Board, (d) by authorizing
the Company to withhold from issuance a number of Shares issuable upon exercise
of the Option which, when multiplied by the Fair Market Value of a share of
Common Stock on the date of exercise, is equal to the Option Price payable with
respect to the portion of the Option being exercised or (e) by any combination
of the foregoing.

In the event the Optionee elects to pay the Option Price pursuant to clause
(b) above, (i) only a whole number of share(s) of Common Stock (and not
fractional shares of Common Stock) may be tendered in payment, (ii) to the
extent necessary to avoid any incremental expense to the Company under
applicable accounting standards, the Optionee must present evidence acceptable
to the Company that the Optionee has owned any such shares of Common Stock
tendered in payment of the Option Price (and that such tendered shares of Common
Stock have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise, and (iii) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
Optionee, be made either by (A) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the Option Price, accompanied
by duly executed instruments of transfer in a form acceptable to the Company, or
(B) direction to the Optionee’s broker to transfer, by book entry, such shares
of Common Stock from a brokerage account of the Optionee to a brokerage account
specified by the Company. When payment of the Option Price is made by delivery
of Common Stock, the difference, if any, between the Option Price payable with
respect to the portion of the Option being exercised and the Fair Market Value
of the shares of Common Stock tendered in payment (plus any applicable taxes)
shall be paid in cash. The Optionee may not tender shares of Common Stock having
a Fair Market Value exceeding the Option Price payable with respect to the
portion of the Option being exercised (plus any applicable taxes).

In the event the Optionee elects to pay the Option Price pursuant to clause
(d) above, (i) only a whole number of Share(s) (and not fractional Shares) may
be withheld in payment and (ii) to the extent necessary to avoid any incremental
expense to the Company under applicable accounting standards, the Optionee must
present evidence acceptable to the Company that the Optionee has owned a number
of shares of Common Stock at least equal to the number of Shares to be withheld
in payment of the Option Price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the Option Price is made by
withholding of Shares, the difference, if any, between the Option Price payable
with respect to the portion of the Option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. The Optionee may not authorize the withholding of Shares having a
Fair Market Value exceeding the Option Price payable with respect to the portion
of the Option being exercised (plus any applicable taxes). Any withheld Shares
shall no longer be issuable under the Option.

6. Termination of Optionee’s Service.

(a) Death, Disability or Retirement. If the Optionee ceases to be a director,
officer or employee of, or to perform other services for, the Company or any
Subsidiary due to the Optionee’s death, Disability or Retirement, then the
Option shall be immediately fully exercisable and shall remain so for a period
of one year after the date of such termination, but in no event after the
expiration date provided in Section 7(a) below; provided that the Option shall
immediately terminate and become null and void in the event that the Optionee
engages in Competition during such one-year period, unless the Optionee has
received written consent to do so from the Company.

(b) Termination for Cause. If the Optionee’s employment or service as a
director, officer or employee of, or other performance of services for, the
Company or any Subsidiary is terminated for Cause, the Option shall expire and
be forfeited immediately upon such termination, whether or not then exercisable.

(c) Termination by Optionee Without Good Reason. In the event that the
Optionee’s employment with the Company and its Subsidiaries is terminated by the
Optionee, other than for Good Reason or pursuant to Section 6(a) above, the
portion of the Option that was exercisable on the date of such cessation shall
remain so for a period of 90 days after the date of such cessation, but in no
event after the expiration date provided in Section 7(a) below; provided that
the Option shall immediately terminate in the event that the Optionee engages in
Competition during such 90-day period, unless the Optionee has received written
consent to do so from the Company.

(d) Other Termination of Service. In the event that the Optionee’s employment
with the Company and its Subsidiaries is terminated by the Company without Cause
or by the Optionee for Good Reason, a portion of the Shares shall vest as of the
date of the termination of the Optionee’s employment with the Company and its
Subsidiaries (the “Date of Termination”), as follows (in each case, rounded to
the nearest whole number): the number of Shares that shall so vest shall be
calculated by (i) multiplying (A) the total number of Shares by (B) the
Applicable Percentage (as defined below), and (ii) subtracting from such product
that number of Shares, if any, otherwise vested as of the Date of Termination
pursuant to Section 3 hereof. All such vested Shares shall remain exercisable
for a period of one year after the Date of Termination, but in no event after
the expiration date provided in Section 7(a) below; provided that the Option
shall immediately terminate in the event that the Optionee engages in
Competition during such one-year period, unless the Optionee has received
written consent to do so from the Company. For purposes hereof, the “Applicable
Percentage” shall be a fraction, the numerator of which shall be the number of
full months during the period beginning on the Vesting Commencement Date and
ending on the Date of Termination, and the denominator of which shall be 48.

(e) Termination of Service Following a Change in Control. Notwithstanding the
foregoing, if the Optionee ceases to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary, and the Optionee’s
service was terminated within 24 months after there is a Change in Control of
the Company, as defined in Section 2(c) of the Plan, either (i) by the Company
without Cause or (ii) by the Optionee for Good Reason, then the Option shall be
immediately fully exercisable and shall remain so for a period of two years
after the date of such termination, but in no event after the expiration date
provided in Section 7(a) below.

7. Other Termination of Option.

(a) Expiration of Option. Notwithstanding anything to the contrary, any
unexercised portion of the Option shall automatically and without notice
terminate and become null and void on the seventh anniversary of the date as of
which the Option is granted.

(b) Cancellation by the Committee. Notwithstanding anything to the contrary, in
connection with any transaction of the type specified by clause (iii) of the
definition of a Change in Control in Section 2(c) of the Plan, the Committee
may, in its discretion, (i) cancel the Option in consideration for payment to
the Optionee of an amount equal to the portion of the consideration that would
have been payable to the Optionee pursuant to such transaction if the Option had
been fully exercised immediately prior to such transaction, less the aggregate
Option Price that would have been payable therefor, or (ii) if the amount that
would have been payable to the Optionee pursuant to such transaction if the
Option had been fully exercised immediately prior thereto would be equal to or
less than the aggregate Option Price that would have been payable therefor,
cancel the Option for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.

(c) Corporate Transactions. Notwithstanding anything to the contrary, to the
extent not previously exercised, the Option shall terminate immediately in the
event of the liquidation or dissolution of the Company.

(d) Death after Termination. Notwithstanding anything to the contrary, if the
Optionee should die while this Option is exercisable, the Option shall remain
exercisable for a period of 180 days from the date of the Optionee’s death, but
in no event beyond the date specified in Section 7(a) above.

(e) Extension of Exercise Period for Black-outs. Notwithstanding anything to the
contrary, if the Optionee is precluded by the Company or pursuant to any law,
regulation, rule or regulatory authority from exercising any portion of this
Option that has not been previously forfeited (a “Black-out”) and the time to
exercise this Option expires while the Black-out is in effect, then this Option
shall remain exercisable for a period of at least 30 days after the expiration
of the Black-out.

8. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

9. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.

10. No Right to Continued Employment or Service. Neither the Option nor this
Agreement shall confer upon the Optionee any right to continued employment or
service with the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all the terms and provisions of the
Plan and this Agreement. Unless a Change in Control shall have occurred, the
undersigned Optionee hereby accepts as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan and this Agreement.

13. Adjustments. In the event that the Committee shall determine that any stock
dividend, stock split, share combination, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
corporate event affects the Common Stock such that an adjustment is required in
the number of Shares and/or the Option Price in order to preserve, or to prevent
the enlargement of, the benefits or potential benefits intended to be made
available under this Option, then the Committee shall, in its sole discretion,
and in such manner as the Committee may deem equitable, adjust any or all of the
number and kind of Shares and/or the Option Price and/or, if deemed appropriate,
make provision for a cash payment to the Optionee, provided, however, that,
unless the Committee determines otherwise, the number of Shares subject to this
Award shall always be a whole number.

14. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at:

8735 Henderson Road
Renaissance Two
Tampa, FL 33634

or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

15. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal tax consequences of exercise of this Option and
disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

(a) The Optionee will not recognize any income on receipt of the Option.

(b) The Optionee will recognize ordinary income at the time he exercises the
Option equal to the amount by which the Fair Market Value of the Shares on the
date of exercise exceeds the Option Price paid for the Shares. The amount so
recognized is subject to federal withholding and employment taxes if the
Optionee is an employee.

(c) The Optionee’s tax basis for the Shares received as a result of the exercise
of the Option will be equal to the Fair Market Value of those Shares on the date
of the exercise.

(d) Upon the sale of the Shares, the Optionee will recognize a capital gain or
loss on the difference between the amount realized from the sale of the Shares
and the Fair Market Value on the date of exercise. The gain or loss would be
short- or long-term depending upon whether the Shares were held for at least one
year after the date of exercise of the Option.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 7th
day of June, 2005.

COMPANY:

WELLCARE HEALTH PLANS, INC.

By: /s/ THADDESU BEREDAY
Name: Thaddeus Bereday



      Title: Senior Vice President and General Counsel

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option, and fully understands all
provisions of the Option.

Dated: June 7, 2005 OPTIONEE:

/s/ TODD S. FARHA

Todd S. Farha

